Filed 10/28/15 P. v. Jackson CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B264654

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA316158)
         v.

DAJUAN MALCOLM JACKSON,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Stephen A.
Marcus, Judge. Affirmed.
         Jonathan B. Steiner and Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                             ——————————
        This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record, we affirm the judgment. We provide the following brief
summation of the factual and procedural history of the case. (People v. Kelly (2006) 40
Cal. 4th 106, 110, 124 (Kelly).)
        In 2007, Dajuan Malcolm Jackson repeatedly stabbed his girlfriend with a knife
and was convicted of mayhem, assault with a deadly weapon, and inflicting corporal
injury on a cohabitant. Because he had prior strike convictions (related to shooting three
victims), Jackson was sentenced under the “Three Strikes” law to a term of 34 years to
life.
        Following passage of Proposition 36 (a statewide initiative approved on Nov. 6,
2012 allowing for resentencing if a person’s third strike conviction was not serious or
violent), Jackson filed a petition seeking resentencing. The trial court denied the petition,
because his current convictions are for violent felonies, which makes him ineligible for
resentencing under Penal Code section 1170.126.
        After review of the record, Jackson’s court-appointed counsel filed an opening
brief requesting that this court independently review the record to determine whether
there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d at pp. 441–442.) On
September 14, 2015, we directed appointed counsel to immediately send the record on
appeal and a copy of the opening brief to Jackson and notified Jackson that within 30
days from the date of the notice he could submit by letter or brief any ground of appeal,
contention or argument he wishes us to consider. To date, we have received no response.
        We have examined the record in accordance with our obligations under Wende,
supra, 25 Cal.3d at pages 436, 441. We are satisfied that Jackson received adequate and
effective appellate review of the judgment in this action, that his counsel fully complied
with his responsibilities, and that no arguable issues exist. (Kelly, supra, 40 Cal.4th at
pp. 109–110; Wende, at p. 443.)




                                              2
                                 DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED.


                                          JOHNSON, J.


We concur:


             ROTHSCHILD, P. J.


             LUI, J.




                                      3